                Case 4:19-cr-00291-JD Document 54
                                               55 Filed 06/24/20
                                                        06/25/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTIAAN H. HIGHSMITH (CABN 296282)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Facsimile: (415) 436-7234
          Email: christiaan.highsmith@usdoj.gov
 8
   Attorneys for the United States of America
 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) No. 19-0291-1 JD
                                                     )
14           Plaintiff,                              ) STIPULATION AND ORDER
                                                     ) CONTINUING SENTENCING
15      v.                                           )
                                                     )
16   JUSTIN JACKSON,                                 )
                                                     )
17           Defendant.                              )
                                                     )
18                                                   )
19           The above captioned matter is scheduled for Judgment and Sentencing on Wednesday, July 22,
20 2020, at 10:30 a.m. The undersigned Government attorney will be out of the district on Wednesday,

21 July 22, 2020. Further, the parties require additional time to analyze the PSR and draft sentencing

22 memoranda. And given restrictions at Santa Rita Jail, defense counsel requires additional time to

23 consult with his client in advance of sentencing. Further, the parties have consulted with the assigned

24 United States Probation Officer, and the Probation Officer supports the requested continuance. Because

25 Defendant Jackson has entered a guilty plea, there is no need to exclude time under the Speedy Trial

26 Act, 18 U.S.C. § 3161.
27           IT IS SO STIPULATED
28

     STIPULATION AND [PROPOSED] ORDER               1
     NO. 19-0291 JD
               Case 4:19-cr-00291-JD Document 54
                                              55 Filed 06/24/20
                                                       06/25/20 Page 2 of 2




 1 DATED: June 24, 2020                                          Respectfully submitted,

 2                                                               DAVID L. ANDERSON
                                                                 United States Attorney
 3

 4
                                                                        /s/
 5                                                               CHRISTIAAN H. HIGHSMITH
                                                                 Assistant United States Attorney
 6

 7 DATED: June 24, 2020                                          Respectfully submitted,
 8

 9                                                                     /s/
                                                                 ADAM PENNELLA
10                                                               Counsel for JUSTIN JACKSON
11

12
                                             ORDER
13
            The Court hereby ORDERS that the Judgment and Sentencing hearing currently set for July 22,
14
     2020, be continued to Wednesday, August 12, 2020. Because the Defendant has already entered a guilty
15
     plea, there is no need to exclude time under the Speedy Trial Act.
16
            IT IS SO ORDERED.
17

18

19 DATED: June 24, 2020                                          ________________________________
                                                                            _____________
                                                                 HONORABLE   LE JAMES DONATO
                                                                                          D
20
                                                                 United States
                                                                            es District Judge
                                                                                        Judg
21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER                2
     NO. 19-0291 JD
